Citation Nr: 1011591	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-10 088A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the severance of service connection for posttraumatic 
stress disorder (PTSD) was proper?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1988 and from January 1991 to June 1991.  The Veteran also 
had an intervening period of almost three and a half years of 
service with a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran thereafter moved and 
jurisdiction over this appeal currently resides with the RO 
in Milwaukee, Wisconsin.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO granted 
service connection for PTSD.

2.  In the absence of a verified in-service stressor, there 
was no tenable basis in the record for the RO to grant 
entitlement to service connection for PTSD in the November 
2002 rating decision.


CONCLUSION OF LAW

The grant of service connection for PTSD was clearly and 
unmistakably erroneous and severance of service connection, 
effective in November 1, 2005, was therefore proper.  
38 U.S.C.A. §§ 1110, 1131, 1154, 1310, 5100, 5102, 5103, 
5103A, 5107, 7105 (West 2002); 38 C.F.R. § 3.304(f) (2005); 
38 C.F.R. §§ 3.103, 3.105, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that because the regulations 
governing severance contain its own notice provisions the 
VCAA does not apply to these types of claims.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.103, 3.105.  Therefore, 
further discussion of the VCAA is not required.

Nonetheless, even if the VCAA did apply to severance claim, 
the Board finds there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in April 
2005, prior to the August 2005 rating decision, along with 
the notice provided in September 2005, December 2005, 
February 2006, October 2007, April 2008, July 2008, and 
September 2008, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  While the Veteran was not provided notice of the 
type of evidence necessary to establish the effective date 
and the disability rating for the disability on appeal, the 
Board finds that given the decision below this notice is not 
relevant to the appeal and any failure to provide it is 
harmless error.  Moreover, to the extent that the Veteran was 
not provided adequate notice until after the August 2005 
rating decision, the Board finds that providing the claimant 
with this notice in the above letters followed by re-
adjudicating the claim in the May 2009 supplemental statement 
of the case "cures" any timing problem associated with 
inadequate notice prior to an initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Additionally, even if the 
Veteran was not provided with adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the 
case, and supplemental statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available service and post-service 
records.  

As to VA's obligation to help the Veteran verify his PTSD 
stressors, while the RO in December 2001 contacted the 
Veteran and asked that he provide specific information about 
his stressors and in April 2001 and January 2002 he provided 
some stressor information, at no time prior to granting 
service connection for PTSD in the November 2002 rating 
decision did VA verify any of the claimant's alleged PTSD 
stressors.  

Similarly, both before and after severing service connection 
for PTSD in the August 2005 rating decision, the RO on a 
numerous occasions asked the Veteran for information about 
his stressors so that action could be taken to verify them 
and reestablish service connection for PTSD.  See letters 
dated in November 2004, December 2005, October 2007, April 
2008, July 2008, and September 2008.  Moreover, these letters 
notified the Veteran that specificity was required in order 
for VA to verify his claims.  Id.  Moreover, while in January 
2005, October 2005, and January 2006 the Veteran provided the 
RO with information about his alleged PTSD stressors, none of 
these statements ever provide the RO with any specifics about 
his stressors which it could attempt to verify with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  
Specifically, despite being requested to do so, the Veteran 
did not provide specific two month periods as to when his 
stressors occurred, the names and unit of assignments of any 
witnesses, as well as the names and unit of assignments of 
any of the casualties.  In addition, while in February 2006 
the RO wrote to a Sgt identified by the Veteran in one of his 
statements and asked him to provide a statement in support 
the Veteran's claim, no reply was forthcoming from the Sgt.  
In October 2008, the RO made a formal finding that a request 
to JSRRC was not required to verify the Veteran's stressors 
because, due to the lack of specificity, his stressors were 
not capable of verification.  The Board agrees.  Accordingly, 
adjudication of the claim may go forward without another 
request for stressor information or a request to JSRRC.  See 
Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) ("the duty to assist 
is not always a one-way street.  If a [V]eteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the purtative evidence."); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Severance Claim

The Veteran contends that because his claims file contains a 
diagnosis of PTSD and because it shows he served in the 
Persian Gulf that the grant of service connection in the 
November 2002 rating decision had a tenable basis in law or 
in fact and severance was improper.  It is requested that the 
Veteran be afforded the benefit of the doubt. 

The November 2002 rating decision that granted entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  Once service 
connection has been granted, it can be severed only upon the 
Secretary's showing that the final rating decision granting 
service connection was clearly and unmistakably erroneous 
(CUE), and only after certain procedural safeguards have been 
met.  38 C.F.R. § 3.105(d); See also Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned (i.e., VA must show CUE in the earlier rating 
decision that granted service connection).  See Baughman, 
supra.  In this regard, CUE only exists where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  Additionally, CUE is the kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

However, in appeals involving severance under 38 C.F.R. 
§ 3.105(b) unlike CUE under 38 C.F.R. § 3.105(a), the 
reviewable evidence is not limited to that which was before 
the RO in making its initial service connection award.  
Daniels v. Gober, 10 Vet. App. at 480.  Specifically, the 
Court reasoned that because 38 C.F.R. § 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a 
basis for severance," the regulation clearly contemplates 
the consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

The Board finds that the issuance of the proposed severance 
rating decision in April 2005 and the ultimate severance 
rating decision in August 2005 were in compliance with 
relevant due process requirements.  See 38 C.F.R. § 3.105(d).

Next, as to whether there was CUE in the November 2002 rating 
decision, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131.  In order to establish service connection for 
PTSD, the following are required (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2005).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition 
(1994) (DSM IV).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
Veteran in various statements to the RO reported his PTSD was 
caused by the following stressful events while serving in the 
Persian Gulf from February 1991 to June 1991 with the 185th 
MP Battalion:

While making supply runs, seeing burned 
bodies of Iraq soldiers, burned 
buildings, and burned oil depots;

Making supply runs and walking unarmed in 
areas were snipers were reported to be 
located;

Being at bases during several scud 
missile attacks including upon first 
arriving in Saudi Arabia in January 1991, 
having to wear an M-17 mask during these 
attacks, being told that these were 
chemical weapons attacks, seeing scud 
missiles destroyed by Patriot missiles, 
performing guard duty at the time of one 
of these attacks, being on the phone with 
his family during yet another attack, and 
hiding during these attacks; 

Seeing a barrack get hit by a scud 
missile causing casualties; and 

Seeing wounded and neglected prisoners of 
war (POWs) while guarding a POW camp.

The Veteran also reported that he was stationed during this 
time at "West Camp[,] 402th EPW Camp[,] LaFer Albaten[,] 800 
MP Brig[,] out of Long Island, NY."

Initially, the Board notes that the Veteran has never claimed 
that this PTSD was caused by engaging in combat with the 
enemy.  In addition, the Board notes that while his DD 214s 
show he served in the Persian Gulf from February 1991 to June 
1991, his most recent occupational specialty was unit supply 
specialist (his prior occupational specialty was 
infantryman), and lists his last unit of assignment as the 
Head Quarters Division of the 185th MP Battalion, nothing in 
his DD 214s or service personnel records document the award 
of any medals, such as the Combat Infantry Badge or Purple 
Heart Medal, which show that he engaged in combat with the 
enemy.  

Therefore, the Board finds that claimant is not a "combat 
Veteran" and his lay statements regarding the claimed 
stressors cannot alone be accepted as conclusive evidence as 
to the actual existence of his claimed stressors.  38 C.F.R. 
§ 3.304(f).  Therefore, the Board will next consider if any 
of the claimed stressors are supported by credible evidence.  
Id.  

Initially, the Board notes that the Veteran claimed that one 
of his stressors was guarding wounded and neglected POWs 
while with the 185th MP Battalion from February 1991 to June 
1991 in the Persian Gulf.  Moreover, the Veteran's DD 214's 
confirm that he served with the 185th MP Battalion from 
February 1991 to June 1991 in the Persian Gulf.  

However, as to the POW guard stressor as well as all the 
other stressors, the RO in October 2008 found that an attempt 
to verify the Veteran's stressors with the JSRRC was not 
warranted because the claimant, despite repeated requests by 
VA for, among other things, specific two month periods as to 
when his stressors occurred, the names and unit of 
assignments of any witnesses, as well as the names and unit 
of assignments of any of the casualties, failed to provide 
this information.  38 C.F.R. § 3.304(f). 

The Board recognizes that the Veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  Nonetheless, the Board 
also finds that given the lack of specificity in the 
Veteran's stressor statements that no useful purpose would 
have been served by making a request to JSRRC.  See Gobber, 
supra.  

Therefore, because neither the service personnel records nor 
the service treatment records already found in the claims 
files provide independent verification of any of the 
Veteran's alleged experiences, the Board finds that the 
record does not contain a verified in-service stressor as 
required by 38 C.F.R. § 3.304(f).

Moreover, while a review of the record on appeal reveals that 
some healthcare providers have accepted the Veteran's 
description of his inservice experiences as credible for 
diagnosing PTSD, the Board may not grant service connection 
for PTSD in cases such as this without supporting evidence of 
the occurrence of the claimed stressors.  38 C.F.R. 
§ 3.304(f).  Indeed, as to his personal statements, the Board 
finds that the Veteran's credibility is stretched extremely 
thin by his inability to provide any details about the 
alleged stressor events such as the approximate dates of the 
events or the individuals involved; further, such lack of 
detail renders any additional evidentiary development 
impossible.  Evans, supra.

Given the lack of supporting evidence required by the law, 
the Board finds that there was no tenable basis in the record 
for the RO to grant entitlement to service connection for 
PTSD in the November 2002 rating decision.  38 C.F.R. 
§§ 3.103, 3.105, 3.304(f).  Stated another way, given the 
fact that the reasonable minds could not differ of the fact 
that the record does not show that he was a "combat" 
Veteran or show verification of an in-service stressor, 
service connection was not warranted for the Veteran's PTSD 
at the time of the November 2002 rating decision.  See Id; 
Fugo, supra.  Therefore, the severance of service connection 
for PTSD, effectuated November 1, 2005, was proper.


ORDER

The severance of service connection for PTSD, effectuated 
November 1, 2005, was proper.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


